 In the Matter Of IDEAL SEATING COMPANYandUNITEDFURNITURE:WORKERS OF AMERICA, C. I. O.Case No.R-3047.-Decided October 16, 1941.Jurisdiction:public seating manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board; strikers andthose hired since strike eligible to vote ; election necessary.Unit Appropriate for Collective Bargaining:productionand maintenance em-ployees including shipping, receiving, and packing departments, watchmen,.and janitor,but excluding office and clerical employees, executives, superin-tendents, foremen, drafting employees, and timekeeper ; agreement as to.Cleland & Snyder,.byMr..Rolland J. Cleland,of Grand Rapids,.Mich., for the Company.Mr. Joseph E. Arsulowicz,of Grand Rapids, Mich., for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 25, 1941, United Furniture Workers of America, C. 1. 0;.herein called the Union, filed with the Regional Director for theSeventh Region (Detroit, Michigan) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Ideal Seating Company, Grand Rapids, Michigan,.herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Sep-tember 8, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended. ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon. due notice.On September 10, 1941, the Regional, Director issued a notice ofhearing, copies of which were duly served,upon the Company and the36 N. L. R. B., No. 28.166 IDEAL SEATINGCOMPANY16TUnion.Pursuant to notice, a hearing was begun on September 16,,1941, at Grand Rapids, Michigan, before Woodrow J. Sandler, theTrial Examiner duly designated by the Chief Trial Examiner. TheCompany and the Uliion were represented and participated in thehearing.A letter dated September 15, 1941, from Association ofEmployees of Ideal Seating Company, addressed to the Company was:introduced in evidence.The Association claimed to represent "agreater portion of the employees who are now considered as your-employees," and requested a conference.The Trial Examiner ad-journed the hearing in order that the Association might be served with-notice of the proceeding.On September 17, 1941, the Regional Di-rector issued a notice of hearing which was duly served upon theAssociation.The hearing was resumed on September 24, 1941, at.Grand Rapids, Michigan, before Woodrow J. Sandler. Counsel forthe Association appeared and stated that he had no desire to intervenein.the proceeding.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce. evidence bearing on the issues.was afforded all parties.During the course of the hearing, the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has 'reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On October 6, 1941, the Company filed a brief which the Board has_duly considered.The Company, in said brief, contends that sincethe hearing on September 24, the strike of, August 19 has ceased to be acurrent labor dispute and offers in support thereof the affidavit ofWilliam A. Gedris, its president.The Company moves that the Boardmake the affidavit a part of the record or in the alternative that it° reopen the hearing in order that the Company may offer testimonyin support of its contention.The motion is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYIdeal Seating Company is a Michigan corporation, engaged in theState of Michigan, in the manufacture of public seating for theaters,auditoriums, and public buildings.During the year ending July 31,1941, the Company purchased raw materials, consisting principally ofsteel, wood; upholstery filling material, and^upholstery.material, valuedat $361,762.92, of which approximately 57 per cent was shipped from'points outside the 'State of. Michigan to the Company's plant at Grand.Rapids,, Michigan.The Company manufactured finished products,during the same period, valued-at $646,940.64, of which approximately.90.6 per cent was sold and transported to States other than Michigan.. 168DECISIONSOF 1VATIOIVALLABOR R-FLATIONS BOARDII.THE ORGANIZATIO1 INVOLVEDUnited, Furniture Workers of America, C. I. O., is a labor organiza-tion, affiliated- with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about June 19, 1941, the Union requested the Company to'recognize it as the exclusive bargaining agent of its employees.TheCompany denied the request until the Union is certified by the Board.A report prepared by the Regional Director concerning claims of:authorization for the purpose of representation which was introducedin evidence at the hearing shows that the Union represents a sub-stantial number of the employees within the unit hereinafter found tobe appropriate.'We find that a question has arisen concerning the representation of.employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among. the several States andtends to lead to labor disputes burdening and obstructing commerce,and the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union-agreed at the hearing, ai'd'We. find,that all'production and maintenance employees of the Company, in-'cluding shipping,receiving,and packing departments,watchmen, andjanitor, but excluding office and' clerical'employees, executives,, super-intendents,foremen,drafting employees, and timekeeper,constitutean appropriate unit for the purposes of collective bargaining.Wefind furtlier'that.such Unitwill'insure t'o employees-of t'lie Companythe' hilli benefit of their right to, self-organization and. to' collectivebargainingand` otherwise effectuate,the policies of- the, Act.1 Tlio' Regional' Dirdetbr'reported that th'e Union prlYsented'69' ap ilieation' cardb; ofwhich. 2-were dated in May 1941,58-in July and August 1941, and 9 were,undated:Allth'ese' cards,with'one' exception',contained'names'wh`ich' Were'on the pay=roll li§'t' sub=matted' by'thel Company7on) August 26; 19414; 6'Tof'the earde1 c6at'aiffed sigffaltures^ Whichappeared to be genuine original signatures,and 2 contained names which:were hand-printeU. ( Fhe',Union contend§'that' as' of August 26;1941; there'werb'$5` In tile unit'hereinafter' fonihdi to' tier appropriate,, and! the' Company,centends'Watt theie were "96: IDEAL SEATING COMPANY,'I. 'THE )DETERMINATION OF -REPRESENTATIVESX1,69)We find that the question concerning representation which has.arisen can best be .resolved by an .election by secret ballot.On.August 19, 1941, astrike of the employees of the Company was.called_by the Union. The majority,of the striking employees had notreturned to work at the.time of the hearing.The Company contends;that the last pay roll preceding the date of election should be usedas the eligibility date and that the strikers are not entitled to vote.because they have been replaced.We find that the dispute is.ployees of the .Company, within the meaning ,of 'Section .2 .(3) of (theActs, and are entitled to ,vote.The Union ,urges that the pay roll of the Saturday immediatelypreceding .August 19., 1941, the :date the strike occurKed, should beused as the eligibility date, thus excluding the persons hired to re-place the striking.einployees.The persons :in-question are employeesof the :bargaining representative ,of :such .employees.3Accordingly, we shall direct that those :persons .eligible to vote in'the election ,hereinafter directed shall be all employees who were inthe employ of the Company during.the ,pay-roll period .immediately ,preceding the date of our Direction of Election, and the employeeswho were on strike during the said .pa'y-roll period, subject lto.such.limitations and additions as are set forth in.the Direction.Upon the basis of the above ifindings of fact and upon the entirerecord in the case, the Board makes the following :'CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Ideal Seating Company, 'Grand Rapids,2We have heretoforedenied themotionof the Companyto introduce into the record'an affidavit allegingthat since the hearing practicallyall jobs have been filled by newemployees and that theplant has been restored to normaloperation.The company's,contention is that, because operationshave returnedto normal and picketing has becomesporadic,the strikeisno longer a current -labordispute.Thealleged facts set forth inthe affidavitare immaterialand the contention of the Companyiswithout merit. It isadmitted that the strike was causedby the failure of the Union to obtain from the-Company recognition as the exclusive bargaining agent of the employees.The UnionInvoked the Act to settle the questionof representation,the strikewas current at thetime of thehearing,and there is no evidencethat the Unionhas called off the strike.It is apparentthat thereis a current labor disputewithin themeaning ofthe Act.8 SeeMatter of The Rudolph Wurlitzer CompanyandPiano, Organ,and Musical Instru-ment Workers Union Local No. 1190,32N. L. R. B., No. 35.SeeNational Labor Relations:Board v. Mackay Radio&Telegraph Company,304U. S. 333, rev'g 92 F.(2d) 761, affg87 F. (2d) 611 (C. C. A. 9),setting asideMatter of Mackay Radio & Telegraph Company,a corporationandAmerican Radio Telegraphists'Association,San Francisco Local No. 3,.1 N. L. R.B. 201. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichigan, within the meaning of Section 9 (c) and Section 2 (6):and (7) of the Act.2.All production and maintenance employees of Ideal Seating-Company; Grand Rapids, Michigan, including shipping, receiving,.and packing departments, watchmen, and janitor, but excluding officeand clerical employees, executives, superintendents, foremen, draftingemployees, and timekeeper, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9,(b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it is.herebyDIRECTED that, as part of the investigation authorized by the Board-to ascertain representatives for the purposes of collective bargainingwith Ideal Seating Company, Grand Rapids, Michigan, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from. the date of this Direction, under the-direction and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees ofthe Company who were in the employ of the Company during thepay-roll period immediately preceding the date of this Direction,including shipping, receiving, and packing departments, watchmen,and janitor, and including employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, or who were on strike, but excluding office and clerical employees,-executives, superintendents, foremen, drafting employees, and time-keeper, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented forthe purposes of collective bargaining by United Furniture Workers-ofAmerica, C. I. O.Mr. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.